Exhibit 10.5

 

INDEMNITY AGREEMENT

 

This Agreement made and entered into as of this        day of January, 2009, by
and between Toreador Resources Corporation, a Delaware corporation (the
“Company”), and                            (“Indemnitee”), who is currently
serving the Company in the capacity of a director and/or officer thereof;

 

W I T N E S S E T H:

 

WHEREAS, Section 145 of the General Corporation Law of the State of Delaware and
the Restated Certificate of Incorporation of the Company, which set forth
certain provisions relating to the mandatory and permissive indemnification of,
and advancement of expenses to, officers and directors (among others) of a
Delaware corporation by such corporation, are specifically not exclusive of
other rights to which those indemnified thereunder may be entitled under any
bylaw, agreement, vote of stockholders or disinterested directors or otherwise;
and

 

WHEREAS, after due consideration and investigation of the terms and provisions
of this Agreement and the various other options available to the Company and the
Indemnitee in lieu thereof, the Board of Directors of the Company has determined
that the following Agreement is not only reasonable and prudent but necessary to
promote and ensure the best interests of the Company and its stockholders;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Indemnitee,
intending to be legally bound, do hereby agree as follows:

 

1.                                      Definitions.    As used in this
Agreement:

 


(A)                                  “ENTERPRISE” SHALL MEAN ANY OTHER
CORPORATION, LIMITED LIABILITY COMPANY, PARTNERSHIP, JOINT VENTURE, TRUST,
EMPLOYEE BENEFIT PLAN, ORGANIZATION OR OTHER ENTERPRISE OF WHICH INDEMNITEE IS
OR WAS SERVING AT THE REQUEST OF THE COMPANY AS A DIRECTOR, OFFICER, TRUSTEE,
GENERAL PARTNER, MANAGING MEMBER, FIDUCIARY, EMPLOYEE OR AGENT.


 


(B)                                 THE TERM “EXPENSES” INCLUDES, WITHOUT
LIMITATION, ALL REASONABLE ATTORNEYS’ FEES, RETAINERS, COURT COSTS, TRANSCRIPT
COSTS, FEES OF EXPERTS, WITNESS FEES, TRAVEL EXPENSES, DUPLICATING COSTS,
PRINTING AND BINDING COSTS, TELEPHONE CHARGES, POSTAGE, DELIVERY SERVICE FEES
AND ALL OTHER DISBURSEMENTS OR EXPENSES OF THE TYPES CUSTOMARILY INCURRED IN
CONNECTION WITH PROSECUTING, DEFENDING, PREPARING TO PROSECUTE OR DEFEND,
INVESTIGATING, OR BEING OR PREPARING TO BE A WITNESS IN, OR OTHERWISE INVOLVED
IN, A PROCEEDING.  SHOULD ANY PAYMENTS BY THE COMPANY UNDER THIS AGREEMENT BE
DETERMINED TO BE SUBJECT TO ANY FEDERAL, STATE OR LOCAL INCOME OR EXCISE TAX,
EXPENSES WILL ALSO INCLUDE SUCH AMOUNTS AS ARE NECESSARY TO PLACE INDEMNITEE IN
THE SAME AFTER-TAX POSITION, AFTER GIVING EFFECT TO ALL APPLICABLE TAXES,
INDEMNITEE WOULD HAVE BEEN IN HAD SUCH TAX NOT HAVE BEEN DETERMINED TO APPLY TO
THOSE PAYMENTS.  EXPENSES ALSO SHALL INCLUDE (I) EXPENSES INCURRED IN


 

--------------------------------------------------------------------------------


 


CONNECTION WITH ANY APPEAL RESULTING FROM ANY PROCEEDING, INCLUDING, WITHOUT
LIMITATION, THE PREMIUM, SECURITY FOR, AND OTHER COSTS RELATING TO ANY COST
BOND, SUPERSEDEAS BOND, OR OTHER APPEAL BOND OR ITS EQUIVALENT AND (II) EXPENSES
INCURRED BY INDEMNITEE IN CONNECTION WITH THE INTERPRETATION, ENFORCEMENT OR
DEFENSE OF INDEMNITEE’S RIGHTS UNDER THIS AGREEMENT, BY LITIGATION OR OTHERWISE.


 


(C)                                  “INDEPENDENT COUNSEL” MEANS A LAW FIRM, OR
A MEMBER OF A LAW FIRM, THAT IS EXPERIENCED IN MATTERS OF CORPORATION LAW AND
NEITHER PRESENTLY IS, NOR IN THE PAST FIVE YEARS HAS BEEN, RETAINED TO
REPRESENT:  (I) THE COMPANY OR INDEMNITEE IN ANY MATTER MATERIAL TO EITHER SUCH
PARTY (OTHER THAN WITH RESPECT TO MATTERS CONCERNING THE INDEMNITEE UNDER THIS
AGREEMENT, OR OF OTHER INDEMNITEES UNDER SIMILAR INDEMNIFICATION AGREEMENTS), OR
(II) ANY OTHER PARTY TO THE PROCEEDING GIVING RISE TO A CLAIM FOR
INDEMNIFICATION HEREUNDER.  NOTWITHSTANDING THE FOREGOING, THE TERM “INDEPENDENT
COUNSEL” SHALL NOT INCLUDE ANY PERSON WHO, UNDER THE APPLICABLE STANDARDS OF
PROFESSIONAL CONDUCT THEN PREVAILING, WOULD HAVE A CONFLICT OF INTEREST IN
REPRESENTING EITHER THE COMPANY OR INDEMNITEE IN AN ACTION TO DETERMINE
INDEMNITEE’S RIGHTS UNDER THIS AGREEMENT.  THE COMPANY AGREES TO PAY THE
REASONABLE FEES AND EXPENSES OF THE INDEPENDENT COUNSEL REFERRED TO ABOVE AND TO
FULLY INDEMNIFY SUCH COUNSEL AGAINST ANY AND ALL EXPENSES, CLAIMS, LIABILITIES
AND DAMAGES ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ITS ENGAGEMENT
PURSUANT HERETO.


 


(D)                                 “PROCEEDING” SHALL MEAN ANY THREATENED,
PENDING OR COMPLETED ACTION, SUIT, OR PROCEEDING, WHETHER CIVIL, CRIMINAL,
ADMINISTRATIVE, ARBITRATIVE OR INVESTIGATIVE, ANY APPEAL IN SUCH AN ACTION,
SUIT, OR PROCEEDING, AND ANY INQUIRY OR INVESTIGATION THAT COULD LEAD TO SUCH AN
ACTION, SUIT OR PROCEEDING IRRESPECTIVE OF THE INITIATOR THEREOF.  THE FINAL
DISPOSITION OF A PROCEEDING SHALL BE AS DETERMINED BY A SETTLEMENT OR THE
JUDGMENT OF A COURT OR OTHER INVESTIGATIVE OR ADMINISTRATIVE BODY.  THE BOARD OF
DIRECTORS SHALL NOT MAKE A DETERMINATION AS TO THE FINAL DISPOSITION OF A
PROCEEDING.


 


(E)                                  REFERENCES TO “FINES” SHALL INCLUDE ANY
(I) EXCISE TAXES ASSESSED WITH RESPECT TO ANY EMPLOYEE BENEFIT PLAN AND
(II) PENALTIES; REFERENCES TO “SERVING AT THE REQUEST OF THE COMPANY” SHALL
INCLUDE ANY SERVICE AS A DIRECTOR, OFFICER, TRUSTEE, GENERAL PARTNER, MANAGING
MEMBER, FIDUCIARY, EMPLOYEE OR AGENT WHICH IMPOSES DUTIES ON, OR INVOLVES
SERVICES BY, SUCH DIRECTOR, OFFICER, TRUSTEE, GENERAL PARTNER, MANAGING MEMBER,
FIDUCIARY, EMPLOYEE OR AGENT WITH RESPECT TO AN ENTERPRISE; AND A PERSON WHO
ACTS IN GOOD FAITH AND IN A MANNER HE REASONABLY BELIEVED TO BE IN THE INTEREST
OF THE ENTERPRISE SHALL BE DEEMED TO HAVE ACTED IN A MANNER “NOT OPPOSED TO THE
BEST INTERESTS OF THE COMPANY” AS REFERRED TO IN THIS AGREEMENT.


 

2.                                      Indemnity in Third Party Proceedings. 
  The Company shall indemnify Indemnitee in accordance with the provisions of
this Section 2 if Indemnitee is a party to or is threatened to be made a party
to or is otherwise involved in any Proceeding (other than a Proceeding by or in
the right of the Company to procure a judgment in its favor) by reason of the
fact that Indemnitee is or was a director and/or officer of the Company, or is
or was serving at the request of the Company as a director, officer, trustee,
general partner, managing member, fiduciary, employee or agent of an Enterprise,
against all Expenses, judgments, fines and amounts paid in settlement actually
and reasonably incurred by Indemnitee (or on his behalf) in

 

2

--------------------------------------------------------------------------------


 

connection with such Proceeding or any claim, issue or matter therein, provided
it is determined pursuant to Section 7 of this Agreement or by the court having
jurisdiction in the matter, that Indemnitee acted in good faith and in a manner
that he reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to any criminal Proceeding, had no reasonable cause
to believe his conduct was unlawful.  The termination of any Proceeding or of
any claim, issue or matter therein, by judgment, order, settlement or
conviction, or upon a plea of nolo contendere or its equivalent, shall not, of
itself, adversely affect the right of Indemnitee to indemnification or create a
presumption that Indemnitee did not act in good faith and in a manner that he
reasonably believed to be in or not opposed to the best interests of the
Company, or, with respect to any criminal Proceeding, had no reasonable cause to
believe that his conduct was unlawful.  Indemnitee shall have the right to
employ Indemnitee’s own legal counsel in any Proceeding for which
indemnification is available under this Section 2.

 

3.                                      Indemnity in Proceedings By or In the
Right of the Company.    The Company shall indemnify Indemnitee in accordance
with the provisions of this Section 3 if Indemnitee is a party to or is
threatened to be made a party to or otherwise involved in any Proceeding by or
in the right of the Company to procure a judgment in its favor by reason of the
fact that Indemnitee is or was a director and/or officer of the Company, or is
or was serving at the request of the Company as a director, officer, trustee,
general partner, managing member, fiduciary, employee or agent of an Enterprise,
against all Expenses actually and reasonably incurred by Indemnitee (or on his
behalf) in connection with such Proceeding provided it is determined pursuant to
Section 7 of this Agreement or by the court having jurisdiction in the matter,
that Indemnitee acted in good faith and in a manner that he reasonably believed
to be in or not opposed to the best interests of the Company, except that no
indemnification shall be made under this Section 3 in respect of any claim,
issue or matter as to which Indemnitee shall have been adjudged to be liable to
the Company unless and only to the extent that the Delaware Court of Chancery or
the court in which such Proceeding was brought or is pending, shall determine
upon application that, despite the adjudication of liability but in view of all
the circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnity for such Expenses as the Delaware Court of Chancery or such other
court shall deem proper.  Indemnitee shall have the right to employ Indemnitee’s
own legal counsel in any Proceeding for which indemnification is available under
this Section 3.

 

4.                                      Indemnification for Expenses of a
Witness.    Notwithstanding any other provision of this Agreement, to the extent
that Indemnitee is, by reason of the fact that Indemnitee is or was a director
and/or officer of the Company, or is or was serving at the request of the
Company as a director, officer, trustee, general partner, managing member,
fiduciary, employee or agent of an Enterprise, a witness in any Proceeding to
which Indemnitee is not a party, he shall be indemnified against all Expenses
actually and reasonably incurred by Indemnitee (or on his behalf) in connection
therewith.

 

5.                                      Indemnification for Expenses of
Successful Party.    Notwithstanding any other provision of this Agreement to
the contrary, to the extent that Indemnitee has been successful on the merits or
otherwise in defense of any Proceeding referred to in Sections 2 and/or 3 of
this Agreement, or in defense of any claim, issue or matter therein, including
dismissal with or without prejudice, Indemnitee shall be indemnified against all
Expenses actually and reasonably incurred by Indemnitee (or on his behalf) in
connection therewith.  If Indemnitee is not wholly

 

3

--------------------------------------------------------------------------------


 

successful in any Proceeding referred to in Sections 2 and/or 3 of this
Agreement, but is successful on the merits or otherwise (including dismissal
with or without prejudice) as to one or more, but less than all claims, issues
or matters therein, including dismissal without prejudice, Indemnitee shall be
indemnified against all Expenses actually and reasonably incurred by Indemnitee
(or on his behalf) in connection with each successfully resolved claim, issue or
matter.  For purposes of this Section 5, and without limitation, the termination
of any claim, issue or matter in any Proceeding referred to in Sections 2 and/or
3 of this Agreement by dismissal, with or without prejudice, shall be deemed to
be a successful result as to such claim, issue or matter.

 

6.                                      Advances of Expenses.    To the fullest
extent permitted by applicable law, the Expenses incurred by Indemnitee pursuant
to Sections 2 and/or 3 of this Agreement in connection with any Proceeding or
any claim, issue or matter therein shall be paid by the Company currently and in
advance of the final disposition of such Proceeding or any claim, issue or
matter therein no later than 10 days after receipt by the Company of a request
for an Expense advancement with appropriate documentation.  The undersigned
Indemnitee hereby undertakes to repay the advanced Expenses to the Company to
the extent that it is ultimately determined pursuant to Section 7, or, in the
event the Indemnitee elects to pursue other remedies pursuant to Section 9, that
the undersigned Indemnitee is not entitled to be indemnified therefor by the
Company.  This agreement of Indemnitee to repay is unsecured and interest free.

 


7.                                      PROCEDURE FOR DETERMINATION OF
ENTITLEMENT TO INDEMNIFICATION.


 


(A)                                  TO OBTAIN INDEMNIFICATION UNDER THIS
AGREEMENT, INDEMNITEE SHALL SUBMIT TO THE COMPANY A WRITTEN REQUEST.


 


(B)                                 UPON WRITTEN REQUEST BY INDEMNITEE FOR
INDEMNIFICATION PURSUANT TO THIS AGREEMENT, A DETERMINATION, IF REQUIRED BY
INDEPENDENT COUNSEL IN A WRITTEN OPINION TO THE BOARD OF DIRECTORS OF THE
COMPANY, A COPY OF WHICH SHALL BE DELIVERED TO INDEMNITEE; SHALL BE OBTAINED BY
THE COMPANY AT ITS EXPENSE; AND, IF IT IS SO DETERMINED THAT INDEMNITEE IS
ENTITLED TO INDEMNIFICATION, PAYMENT TO INDEMNITEE SHALL BE MADE WITHIN 10 DAYS
AFTER SUCH DETERMINATION.  ANY COSTS OR EXPENSES (INCLUDING ATTORNEYS’ FEES AND
DISBURSEMENTS) INCURRED BY INDEMNITEE IN COOPERATING WITH THE PERSON, PERSONS OR
ENTITY MAKING THE DETERMINATION DISCUSSED IN THIS SECTION 7(B) WITH RESPECT TO
INDEMNITEE’S ENTITLEMENT TO INDEMNIFICATION, SHALL BE BORNE BY THE COMPANY
(IRRESPECTIVE OF THE DETERMINATION AS TO INDEMNITEE’S ENTITLEMENT TO
INDEMNIFICATION) AND THE COMPANY HEREBY INDEMNIFIES AND AGREES TO HOLD
INDEMNITEE HARMLESS THEREFROM.


 


(C)                                  THE INDEPENDENT COUNSEL SHALL BE SELECTED
BY INDEMNITEE AND INDEMNITEE SHALL GIVE WRITTEN NOTICE TO THE COMPANY ADVISING
IT OF THE IDENTITY OF THE INDEPENDENT COUNSEL SO SELECTED.  THE COMPANY MAY,
WITHIN 10 DAYS AFTER SUCH WRITTEN NOTICE OF SELECTION SHALL HAVE BEEN GIVEN,
DELIVER TO THE INDEMNITEE A WRITTEN OBJECTION TO SUCH SELECTION; PROVIDED,
HOWEVER, THAT SUCH OBJECTION MAY BE ASSERTED ONLY ON THE GROUND THAT THE
INDEPENDENT COUNSEL SO SELECTED DOES NOT MEET THE REQUIREMENTS OF “INDEPENDENT
COUNSEL” AS DEFINED IN THIS AGREEMENT, AND THE OBJECTION SHALL SET FORTH WITH
PARTICULARITY THE FACTUAL BASIS OF SUCH ASSERTION.  ABSENT A PROPER AND TIMELY
OBJECTION, THE PERSON SO SELECTED SHALL ACT AS INDEPENDENT COUNSEL.  IF SUCH
WRITTEN OBJECTION IS SO MADE AND

 

4

--------------------------------------------------------------------------------



 


SUBSTANTIATED, THE INDEPENDENT COUNSEL SO SELECTED MAY NOT SERVE AS INDEPENDENT
COUNSEL UNLESS AND UNTIL SUCH OBJECTION IS WITHDRAWN OR A COURT HAS DETERMINED
THAT SUCH OBJECTION IS WITHOUT MERIT.  IF, WITHIN 20 DAYS AFTER SUBMISSION BY
INDEMNITEE OF A WRITTEN REQUEST FOR INDEMNIFICATION PURSUANT TO
SECTION 7(B) HEREOF, NO INDEPENDENT COUNSEL SHALL HAVE BEEN SELECTED AND NOT
OBJECTED TO, EITHER THE COMPANY OR INDEMNITEE MAY PETITION THE DELAWARE COURT OF
CHANCERY OR OTHER COURT OF COMPETENT JURISDICTION FOR RESOLUTION OF ANY
OBJECTION WHICH SHALL HAVE BEEN MADE BY THE COMPANY OR INDEMNITEE TO THE OTHER’S
SELECTION OF INDEPENDENT COUNSEL AND/OR FOR THE APPOINTMENT AS INDEPENDENT
COUNSEL OF A PERSON SELECTED BY THE COURT OR BY SUCH OTHER PERSON AS THE COURT
SHALL DESIGNATE, AND THE PERSON WITH RESPECT TO WHOM ALL OBJECTIONS ARE SO
RESOLVED OR THE PERSON SO APPOINTED SHALL ACT AS INDEPENDENT COUNSEL UNDER
SECTION 7(A) HEREOF.


 


(D)                                 INDEMNITEE WILL BE DEEMED A PARTY TO A
PROCEEDING FOR ALL PURPOSES HEREOF IF INDEMNITEE IS NAMED AS A DEFENDANT OR
RESPONDENT IN A COMPLAINT OR PETITION FOR RELIEF IN THAT PROCEEDING, REGARDLESS
OF WHETHER INDEMNITEE IS EVER SERVED WITH PROCESS OR MAKES AN APPEARANCE IN THAT
PROCEEDING.


 


8.                                      PRESUMPTIONS AND EFFECT OF CERTAIN
PROVISIONS.


 


(A)                                  IN MAKING A DETERMINATION WITH RESPECT TO
ENTITLEMENT TO INDEMNIFICATION HEREUNDER, THE PERSON OR PERSONS OR ENTITY MAKING
SUCH DETERMINATION SHALL PRESUME THAT INDEMNITEE IS ENTITLED TO INDEMNIFICATION
UNDER THIS AGREEMENT IF INDEMNITEE HAS SUBMITTED A REQUEST FOR INDEMNIFICATION
IN ACCORDANCE WITH SECTION 7(A) OF THIS AGREEMENT, AND THE COMPANY SHALL HAVE
THE BURDEN OF PROOF IN OVERCOMING SUCH PRESUMPTION BY CLEAR AND CONVINCING
EVIDENCE.  NEITHER THE FAILURE OF THE INDEPENDENT COUNSEL TO HAVE MADE A
DETERMINATION PRIOR TO THE COMMENCEMENT OF SUCH ACTION PURSUANT TO THIS
AGREEMENT THAT INDEMNIFICATION IS PROPER IN THE CIRCUMSTANCES BECAUSE INDEMNITEE
HAS MET THE APPLICABLE STANDARD OF CONDUCT, NOR AN ACTUAL DETERMINATION BY THE
INDEPENDENT COUNSEL THAT INDEMNITEE HAS NOT MET SUCH APPLICABLE STANDARD OF
CONDUCT, SHALL BE A DEFENSE TO THE ACTION OR CREATE A PRESUMPTION THAT
INDEMNITEE HAS NOT MET THE APPLICABLE STANDARD OF CONDUCT.


 


(B)                                 IF THE INDEPENDENT COUNSEL SHALL NOT HAVE
MADE A DETERMINATION WITHIN 30 DAYS AFTER RECEIPT BY THE COMPANY OF NOTICE
THEREFOR, THE REQUISITE DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION SHALL BE
DEEMED TO HAVE BEEN MADE AND INDEMNITEE SHALL BE ENTITLED TO SUCH
INDEMNIFICATION.


 


(C)                                  FOR PURPOSES OF ANY DETERMINATION OF
WHETHER INDEMNITEE ACTED IN GOOD FAITH AND IN A MANNER REASONABLY BELIEVED TO BE
IN OR NOT OPPOSED TO THE BEST INTERESTS OF THE COMPANY, AND, WITH RESPECT TO ANY
CRIMINAL PROCEEDING, INDEMNITEE HAD NO REASONABLE CAUSE TO BELIEVE HIS CONDUCT
WAS UNLAWFUL (COLLECTIVELY, “GOOD FAITH”), INDEMNITEE SHALL BE DEEMED TO HAVE
ACTED IN GOOD FAITH IF INDEMNITEE’S ACTION IS BASED ON THE RECORDS OR BOOKS OF
ACCOUNT OF THE COMPANY AND ANY OTHER ENTERPRISE OF WHICH INDEMNITEE IS OR WAS
SERVING AT THE REQUEST OF THE COMPANY AS A DIRECTOR, OFFICER, TRUSTEE, GENERAL
PARTNER, MANAGING MEMBER, FIDUCIARY, EMPLOYEE OR AGENT OR INFORMATION, OPINIONS,
REPORTS OR STATEMENTS, INCLUDING FINANCIAL STATEMENTS AND OTHER FINANCIAL
INFORMATION, CONCERNING THE COMPANY AND ANY OTHER ENTERPRISE OF WHICH INDEMNITEE
IS OR


 

5

--------------------------------------------------------------------------------


 


WAS SERVING AT THE REQUEST OF THE COMPANY AS A DIRECTOR, OFFICER, TRUSTEE,
GENERAL PARTNER, MANAGING MEMBER, FIDUCIARY, EMPLOYEE OR AGENT OR ANY OTHER
PERSON WHICH WERE PREPARED OR SUPPLIED TO INDEMNITEE BY: (I) ONE OR MORE
OFFICERS OR EMPLOYEES OF THE COMPANY AND ANY ENTERPRISE OF WHICH INDEMNITEE IS
OR WAS SERVING AT THE REQUEST OF THE COMPANY AS A DIRECTOR, OFFICER, TRUSTEE,
GENERAL PARTNER, MANAGING MEMBER, FIDUCIARY, EMPLOYEE OR AGENT; (II) APPRAISERS,
ENGINEERS, INVESTMENT BANKERS, LEGAL COUNSEL OR OTHER PERSONS AS TO MATTERS
INDEMNITEE REASONABLY BELIEVED WERE WITHIN THE PROFESSIONAL OR EXPERT COMPETENCE
OF THOSE PERSONS; AND (III) ANY COMMITTEE OF THE BOARD OF DIRECTORS OR
EQUIVALENT MANAGING BODY OF THE COMPANY AND ANY OTHER ENTERPRISE OF WHICH
INDEMNITEE IS OR WAS SERVING AT THE REQUEST OF THE COMPANY AS A DIRECTOR,
OFFICER, TRUSTEE, GENERAL PARTNER, MANAGING MEMBER, FIDUCIARY, EMPLOYEE OR AGENT
OF WHICH INDEMNITEE IS OR WAS, AT THE RELEVANT TIME, NOT A MEMBER.  THE
PROVISIONS OF THIS SECTION 8(C) SHALL NOT BE DEEMED TO BE EXCLUSIVE OR TO LIMIT
IN ANY WAY THE OTHER CIRCUMSTANCES IN WHICH THE INDEMNITEE MAY BE DEEMED TO HAVE
MET THE APPLICABLE STANDARD OF CONDUCT SET FORTH IN THIS AGREEMENT.


 


(D)                                 THE KNOWLEDGE AND/OR ACTIONS, OR FAILURE TO
ACT, OF ANY DIRECTOR, OFFICER, AGENT OR EMPLOYEE OF THE COMPANY AND ANY OTHER
ENTERPRISE OF WHICH INDEMNITEE IS OR WAS SERVING AT THE REQUEST OF THE COMPANY
AS A DIRECTOR, OFFICER, TRUSTEE, GENERAL PARTNER, MANAGING MEMBER, FIDUCIARY,
EMPLOYEE OR AGENT SHALL NOT BE IMPUTED TO INDEMNITEE FOR PURPOSES OF DETERMINING
THE RIGHT TO INDEMNIFICATION UNDER THIS AGREEMENT.


 


9.                                      REMEDIES OF INDEMNITEE.


 


(A)                                  IN THE EVENT THAT (I) A DETERMINATION IS
MADE PURSUANT TO SECTION 7(B) OF THIS AGREEMENT THAT INDEMNITEE IS NOT ENTITLED
TO INDEMNIFICATION UNDER THIS AGREEMENT, (II) ADVANCEMENT OF EXPENSES IS NOT
TIMELY MADE PURSUANT TO SECTION 6 OF THIS AGREEMENT, (III) NO DETERMINATION OF
ENTITLEMENT TO INDEMNIFICATION SHALL HAVE BEEN MADE PURSUANT TO SECTION 7(B) OF
THIS AGREEMENT WITHIN THE TIME PERIOD PROVIDED IN SECTION 8(B) AFTER RECEIPT BY
THE COMPANY OF THE REQUEST FOR INDEMNIFICATION, (IV) PAYMENT OF INDEMNIFICATION
IS NOT MADE PURSUANT TO SECTION 4, SECTION 5, THE LAST SENTENCE OF SECTION 7(B),
OR THE LAST SENTENCE OF SECTION 1(B) OF THIS AGREEMENT WITHIN 10 DAYS AFTER
RECEIPT BY THE COMPANY OF A WRITTEN REQUEST THEREFOR, OR (V) PAYMENT OF
INDEMNIFICATION PURSUANT TO SECTION 2 OR SECTION 3 OF THIS AGREEMENT IS NOT MADE
WITHIN 10 DAYS AFTER A DETERMINATION HAS BEEN MADE THAT INDEMNITEE IS ENTITLED
TO INDEMNIFICATION, INDEMNITEE SHALL BE ENTITLED TO AN ADJUDICATION BY THE
DELAWARE COURT OF CHANCERY OF HIS ENTITLEMENT TO SUCH INDEMNIFICATION OR
ADVANCEMENT OF EXPENSES AND APPEALS THEREFROM, CONCLUDING IN A FINAL AND
UNAPPEALABLE JUDGMENT BY THE DELAWARE SUPREME COURT.  THE BOARD OF DIRECTORS
SHALL NOT MAKE A DETERMINATION AS TO THE FINAL DISPOSITION OF SUCH
ADJUDICATION.  THE COMPANY SHALL NOT OPPOSE INDEMNITEE’S RIGHT TO SEEK ANY SUCH
ADJUDICATION.


 


(B)                                 IN THE EVENT THAT A DETERMINATION SHALL HAVE
BEEN MADE PURSUANT TO SECTION 7(B) OF THIS AGREEMENT THAT INDEMNITEE IS NOT
ENTITLED TO INDEMNIFICATION, ANY JUDICIAL PROCEEDING COMMENCED PURSUANT TO THIS
SECTION 9 SHALL BE CONDUCTED IN ALL RESPECTS AS A DE NOVO TRIAL ON THE MERITS
AND INDEMNITEE SHALL NOT BE PREJUDICED BY REASON OF THAT ADVERSE DETERMINATION.

 

6

--------------------------------------------------------------------------------


 


(C)                                  IF A DETERMINATION SHALL HAVE BEEN MADE
PURSUANT TO SECTION 7(B) OF THIS AGREEMENT THAT INDEMNITEE IS ENTITLED TO
INDEMNIFICATION, THE COMPANY SHALL BE BOUND BY SUCH DETERMINATION IN ANY
JUDICIAL PROCEEDING COMMENCED PURSUANT TO THIS SECTION 9, ABSENT (I) A
MISSTATEMENT BY INDEMNITEE OF A MATERIAL FACT, OR AN OMISSION OF A MATERIAL FACT
NECESSARY TO MAKE INDEMNITEE’S STATEMENT NOT MATERIALLY MISLEADING, IN
CONNECTION WITH THE REQUEST FOR INDEMNIFICATION, OR (II) A PROHIBITION OF SUCH
INDEMNIFICATION UNDER APPLICABLE LAW.


 


(D)                                 IN THE EVENT THAT INDEMNITEE, PURSUANT TO
THIS SECTION 9, SEEKS A JUDICIAL ADJUDICATION OF HIS RIGHTS UNDER, OR TO RECOVER
DAMAGES FOR BREACH OF, THIS AGREEMENT, INDEMNITEE SHALL BE ENTITLED TO RECOVER
FROM THE COMPANY, AND SHALL BE INDEMNIFIED BY THE COMPANY AGAINST, ANY AND ALL
EXPENSES (OF THE TYPES DESCRIBED IN THE DEFINITION OF EXPENSES IN
SECTION 1(B) OF THIS AGREEMENT) ACTUALLY AND REASONABLY INCURRED BY HIM IN SUCH
JUDICIAL ADJUDICATION REGARDLESS OF WHETHER INDEMNITEE ULTIMATELY IS DETERMINED
TO BE ENTITLED TO SUCH INDEMNIFICATION.


 


(E)                                  THE COMPANY SHALL BE PRECLUDED FROM
ASSERTING IN ANY JUDICIAL PROCEEDING COMMENCED PURSUANT TO THIS SECTION 9 THAT
THE PROCEDURES AND PRESUMPTIONS OF THIS AGREEMENT ARE NOT VALID, BINDING AND
ENFORCEABLE AND SHALL STIPULATE IN ANY SUCH COURT THAT THE COMPANY IS BOUND BY
ALL THE PROVISIONS OF THIS AGREEMENT.


 

10.                               Indemnification and Advancement of Expenses
Under this Agreement Not Exclusive; Survival of Rights.  The rights of
indemnification and to receive advancement of Expenses as provided by this
Agreement shall not be deemed exclusive of any other rights to which Indemnitee
may be entitled under the Certificate of Incorporation or Bylaws of the Company,
any other agreement, any vote of stockholders or disinterested directors, the
General Corporation Law of the State of Delaware, or otherwise.  No amendment,
alteration or repeal of this Agreement or of any provision hereof shall limit or
restrict any right of Indemnitee under this Agreement in respect of any action
taken or omitted by such Indemnitee prior to such amendment, alteration or
repeal.  To the extent that a change in the General Corporation Law of the State
of Delaware, whether by statute or judicial decision, permits greater
indemnification or advancement of Expenses than would be afforded currently
under the Certificate of Incorporation of the Company and this Agreement, it is
the intent of the parties hereto that Indemnitee shall enjoy by this Agreement
the greater benefits so afforded by such change.  No right or remedy herein
conferred is intended to be exclusive of any other right or remedy, and every
other right and remedy shall be cumulative and in addition to every other right
and remedy given hereunder or now or hereafter existing at law or in equity or
otherwise.  The assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
right or remedy.

 

11.                               Partial Indemnification.   If Indemnitee is
entitled under any provision of this Agreement to indemnification or to receive
advancement by the Company for a portion of the Expenses, judgments, fines,
penalties or amounts paid in settlement actually and reasonably incurred by
Indemnitee (or on his behalf) in connection with such Proceeding, or any claim,
issue or matter therein, but not, however, for the total amount thereof, the
Company shall nevertheless indemnify Indemnitee for the portion thereof to which
Indemnitee is entitled.

 

7

--------------------------------------------------------------------------------


 

12.                               Rights Continued.    The rights of
indemnification and to receive advancement of Expenses as provided by this
Agreement shall continue as to Indemnitee even though Indemnitee may have ceased
to be a director or officer of the Company and shall inure to the benefit of
Indemnitee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

 

13.                               No Construction as an Employment Agreement or
Any Other Commitment.    Nothing contained in this Agreement shall be construed
as giving Indemnitee any right to be retained in the employ or as an officer of
the Company or any of its subsidiaries, if Indemnitee currently serves as an
officer of the Company, or to be renominated or reelected as a director of the
Company, if Indemnitee currently serves as a director of the Company.

 

14.                               Liability Insurance.    To the extent the
Company maintains an insurance policy or policies providing liability insurance
for directors, officers, trustees, general partners, managing members,
fiduciaries, employees or agents of the Company or any other Enterprise which
such person serves at the request of the Company, Indemnitee shall be covered by
such policy or policies in accordance with its or their terms, to the maximum
extent of the coverage available for any director, officer, trustee, general
partner, managing member, fiduciary, employee or agent under such policy or
policies.

 

15.                               No Duplication of Payments.    The Company
shall not be liable under this Agreement to make any payment of amounts
otherwise indemnifiable under this Agreement if, and to the extent that,
Indemnitee has otherwise actually received such payment under any contract,
agreement or insurance policy, the Certificate of Incorporation or Bylaws of the
Company, or otherwise.

 

16.                               Subrogation.    In the event of payment under
this Agreement, the Company shall be subrogated to the extent of such payment to
all the rights of recovery of Indemnitee, who shall execute all papers required
and shall do everything that may be necessary to secure such rights, including
without limitation the execution of such documents as may be necessary to enable
the Company effectively to bring suit to enforce such rights.

 

17.                               Exceptions.    Notwithstanding any other
provision in this Agreement, the Company shall not be obligated pursuant to the
terms of this Agreement, to (i) indemnify or advance Expenses to Indemnitee with
respect to any claim, issue or matter therein, brought or made by Indemnitee by
way of cross-claim, counter claim or the like, or (ii) indemnify Indemnitee with
respect to any Proceeding in which final judgment is rendered against Indemnitee
for an accounting of profits made from the purchase and sale or the sale and
purchase by Indemnitee of securities of the Company pursuant to the provisions
of Section 16(b) of the Act.

 

18.                               Notices.    Any notice or other communication
required or permitted to be given or made to the Company or Indemnitee pursuant
to this Agreement shall be given if made in writing and deposited in the United
States mail, with postage thereon prepaid, addressed to the person to whom such
notice or communication is directed at the address of such person on the records
of the Company, and such notice or communication shall be deemed given or made
at

 

8

--------------------------------------------------------------------------------


 

the time when the same shall be so deposited in the United States mail.  Any
such notice or communication to the Company shall be addressed to the Secretary
of the Company.

 

19.                               Contractual Rights.    The right to be
indemnified or to receive advancement of Expenses under this Agreement (i) is a
contract right based upon good and valuable consideration, pursuant to which
Indemnitee may sue, (ii) is and is intended to be retroactive and shall be
available as to events occurring prior to the date of this Agreement and
(iii) shall continue after any rescission or restrictive modification of this
Agreement as to events occurring prior thereto.

 

20.                               Severability.    If any provision or
provisions of this Agreement shall be held to be invalid, illegal or
unenforceable for any reason whatsoever, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby;  to the fullest extent possible, the provisions of this
Agreement shall be construed so as to give effect to the intent manifested by
the provisions held invalid, illegal or unenforceable; and those provision or
provisions held to be invalid, illegal or unenforceable for any reason
whatsoever shall be deemed reformed to the extent necessary to conform to
applicable law and to give the maximum effect to the intent of the parties
hereto.

 

21.                               Successors; Binding Agreement.    The Company
shall require and cause any successor (whether direct or indirect) by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of the Company, by written agreement in form and substance reasonably
satisfactory to Indemnitee, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.  As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid that executes and delivers
the agreement provided for in this Section 21 or that otherwise becomes bound by
the terms and provisions of this Agreement by operation of law.  This Agreement
shall be binding upon the Company and its successors and assigns (including,
without limitation, any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business or assets
of the Company) and will inure to the benefit of Indemnitee (and Indemnitee’s
spouse, if Indemnitee resides in Texas or another community property state),
heirs, executors and administrators.

 


22.                               COUNTERPARTS, MODIFICATION, HEADINGS, GENDER.


 


(A)                                  THIS AGREEMENT MAY BE EXECUTED IN
COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT, AND
EITHER PARTY HERETO MAY EXECUTE THIS AGREEMENT BY SIGNING ANY SUCH COUNTERPART.


 


(B)                                 NO PROVISIONS OF THIS AGREEMENT MAY BE
MODIFIED, WAIVED OR DISCHARGED UNLESS SUCH WAIVER, MODIFICATION OR DISCHARGE IS
AGREED TO IN WRITING AND SIGNED BY INDEMNITEE AND AN APPROPRIATE OFFICER OF THE
COMPANY.  NO WAIVER BY ANY PARTY AT ANY TIME OF ANY BREACH BY ANY OTHER PARTY
OF, OR COMPLIANCE WITH, ANY CONDITION OR PROVISION OF THIS AGREEMENT TO BE
PERFORMED BY ANY OTHER PARTY SHALL BE DEEMED A WAIVER OF SIMILAR OR DISSIMILAR
PROVISIONS OR CONDITIONS AT THE SAME TIME OR AT ANY PRIOR OR SUBSEQUENT TIME.

 

9

--------------------------------------------------------------------------------


 


(C)                                  SECTION HEADINGS ARE NOT TO BE CONSIDERED
PART OF THIS AGREEMENT, ARE SOLELY FOR CONVENIENCE OF REFERENCE, AND SHALL NOT
AFFECT THE MEANING OR INTERPRETATION OF THIS AGREEMENT OR ANY PROVISION SET
FORTH HEREIN.


 


(D)                                 PRONOUNS IN MASCULINE, FEMININE AND NEUTER
GENDERS SHALL BE CONSTRUED TO INCLUDE ANY OTHER GENDER, AND WORDS IN THE
SINGULAR FORM SHALL BE CONSTRUED TO INCLUDE THE PLURAL AND VICE VERSA, UNLESS
THE CONTEXT OTHERWISE REQUIRES.


 

23.                               Exclusive Jurisdiction; Governing Law.    The
Company and Indemnitee agree that all disputes in any way relating to or arising
under this Agreement, including, without limitation, any action for advancement
of Expenses or indemnification, shall be litigated, if at all, exclusively in
the Delaware Court of Chancery, and if necessary, the corresponding appellate
courts.  This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware applicable to contracts made
and to be performed in such state without giving effect to the principles of
conflicts of laws.  The Company and Indemnitee (i) expressly submit themselves
to the personal jurisdiction of the Delaware Court of Chancery for purposes of
any action or proceeding arising out of or in connection with this Agreement,
(ii) waive any objection to the laying of venue of any such action or proceeding
in the Delaware Court of Chancery, and (iii waive, and agree not to plead or to
make, any claim that any such action or proceeding brought in the Delaware Court
of Chancery has been brought in an improper or otherwise inconvenient forum.

 

24.                               Duration of Agreement.    This Agreement shall
continue until and terminate upon the later of: (a) 10 years after the date that
Indemnitee shall have ceased to serve as a director and/or officer of the
Company or director, officer, trustee, general partner, managing member,
fiduciary, employee or agent of any other Enterprise which Indemnitee served at
the request of the Company; or (b) one year after the final, nonappealable
termination of any Proceeding then pending in respect of which Indemnitee is
granted rights of indemnification or advancement of Expenses hereunder and of
any proceeding commenced by Indemnitee pursuant to Section 9 of this Agreement
relating thereto.

 

25.                               Contribution.  If it is established, under
Section 7 or otherwise, that Indemnitee has the right to be indemnified under
this Agreement in respect of any claim, but that right is unenforceable by
reason of applicable law or public policy, then, to the fullest extent
applicable law permits, the Company, in lieu of indemnifying or causing the
indemnification of Indemnitee under this Agreement, will contribute to the
amount Indemnitee has incurred, whether for judgments, fines, penalties, excise
taxes, amounts paid or to be paid in settlement or for Expenses reasonably
incurred, in connection with that Proceeding, in such proportion as is deemed
fair and reasonable in light of all the circumstances of that Proceeding in
order to reflect:

 


(A)                                  THE RELATIVE BENEFITS INDEMNITEE AND THE
COMPANY HAVE RECEIVED AS A RESULT OF THE EVENT(S) OR TRANSACTIONS(S) GIVING RISE
TO THAT PROCEEDING; OR


 


(B)                                 THE RELATIVE FAULT OF INDEMNITEE AND OF THE
COMPANY AND ITS OTHER FUNCTIONARIES IN CONNECTION WITH THOSE EVENT(S) OR
TRANSACTION(S).

 

10

--------------------------------------------------------------------------------


 

[remainder of page intentionally left blank; signatures on following page]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and Indemnitee have executed this Agreement as
of the date and year first above written.

 

 

TOREADOR RESOURCES CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

INDEMNITEE:

 

 

 

 

 

 

 

12

--------------------------------------------------------------------------------